Title: To Benjamin Franklin from Clemens August Haxthausen, 26 February 1783
From: Haxthausen, August, baron de
To: Franklin, Benjamin


EccellenceHildesheim le 26 feby 1783
Permettez votre Eccellence qu’un inconnu etrencher [étranger] vous Présenter ses hommages en occasion du glorieux paix que votre Eccellencé avez fait pour gloirs immortell du serenissime Republique des Etats unies en Amerique, et de votre Eccellencé; et quoi jai eu toujour ete un admirateur du heroisme qu’enflame le coeur de votre Eccellence et des touts ses braves Compatriotes, je ne me pouver plus dispensé en attendant le tres honorable paix de faire une inscription latin qu’on pouver mettre a la statu du Roÿ de france, que le très Illustre Congres avez resolu d’erricher [d’ériger] a Philadelff, que j’ai l’honneur de summetre du jugement de votre Eccéllence et de me nommer avec le plus profonde respect du monde Eccellence votre tres humble et tres obeisent serviteur
August Baron d’HaxthausenTrefoncier d’Hildesheim proche d’Hannover
